Title: To George Washington from Charles Smith, 24 July 1758
From: Smith, Charles
To: Washington, George



Dr Burgis
Fort Loudoun July the 24th 1758

I have the Happiness to Inform You Your Friends have been Very Sincere so that were Carried by a Number of Votes more than any Candidate, as by the Numbers under Certifyed. Colo: James Wood Sat on the Bench, and Represented Your Honour, and was Carried round the Town with a General applause, Huzawing Colo. Washington, pray Excuse my haste. I am Entertaining Your and my Friends, and am with Due Regard Your Most Humble Servt

Charles Smith


P.S. The representitives that Sat up were as Followeth and Number of Votes Viz.

               
                  Your Honour
                  307
                  
               
               
                  Colo. Martin
                  240
                  
               
               
                  Captn Swearingen
                  45
                  
               
               
                  Hugh West
                  199
                  
               
               
                  
                  791
                  —the half is 395
               
            
This is the True State of the Ellection.

